Title: To Benjamin Franklin from Thomas Digges: Two Letters, [10 January 1780]
From: Digges, Thomas
To: Franklin, Benjamin


I.

[January 10, 1780]
At Plymouth Jany 1. 1780 the Prisoners stood thus—


Exchangd by the Cartel Ship
97


Escaped in all
72


Enterd into the navy
63


Dead
 15



257


Remaining in Prison
183



The State at Portsmouth the same day, & since which 3 or four have escaped


In Prison
227


Sixty of these are Officers of inferior rank. Upwards of one hundred officers have escapd since 15th June 1777. The Cartel from thence 2d July 79 carryd 120 Men. Those dead, & enterd into the service of England, & the number of the whole that has been committed is not exactly stated to me.
The Cartel, or flag of Truce, Ship to Falmouth, saild from Boston the 12th Novr. 79. The vessel was purchasd by the Passengers allowd to come away on condition they releasd an equal number of Americans in England. The Passengers are principally the Captains, Passengers, & Crews of the two Packets taken & carryd into Boston: I have not their exact number but it is said to be ninety in all.
The Cartel Ship, Polly Heny Mitchell Commr (who is an Irish man marryd in & belonging to Boston, & who owns the ship) saild the 25th Novr from Boston & brings 35 Passengers in all. They are cheifly West India Gentn taken on their passage Home in the June fleet out of which seven sail was conducted into Boston. The following is the Copy of their written parole, & I dare say the Passengers to Falmo are under a like agreement.
“State of Massachusetts Bay — Boston Nov 20th. 1779 Whereas the Honble. Council of the affsd State, Hath permitted Us the Subscribers prisoners of War To depart from this to England; upon our Paroles, in the Cartel Ship Polly Henry Mitchell Commr; We Engage for our Selves &ca &ca. (here follows the names & descriptions) That upon our arrival in England, we will procure the liberty of as many American Prisoners in England of equal rank with ourselves, & cause them to be sent over to France, addressd to the Honble Benj: Franklin Esq Plenipotentiary for the united States of America. We further promise, that in case of failure, that each of us will return to this State in Six months from the Date— Further that we will not do or say any thing prejudicial to the afforesaid States of America, until duly exchangd & dischargd— As witness our hands &ca.



John Jackson,
Jerea Cochlan


Edd. Barry
John Read Robinson


Jno Lawrence
John Smith


Robert Leake






The first namd Mr Jackson has been twice with Lord N, and promisd every thing very fairly. But this not being the quarter to do the Business, I perswaded Him to try the Admiralty— They wanted to throw cold water on his application, but on His speaking out, & demanding it as a right not as a favor, and threatening to have it mentiond in the House [of] Commons, He was somewhat listend to by Mr Stephens, & a slight promise obtaind that it should be attended to. I have no hopes myself, that it will; for just such a promise was obtaind towards procuring the release for the Receipts you forwarded DH, and to the accomplishment of which nothing yet has been done and D H—— is unluckily (as he too often is) out of Town. To obviate this inconvenience of his absence, & at times, inattention, I some time ago got Mr Wm. Hodgson of Coleman st. to write you; I think any request from you to that Genn will be attended to, & he could then go with a good face to the board of Sick & Hurt to push forward the Cartel; and which, as an American, I cannot do.
Mr Jackson was the first person who informd Lord N—— of Mr Adams’s appointment to Europe as a Negotiator for Peace, and that He saild from Boston the 22d Novr. in a French Frigate— Lord N——s expression on this occasion was a little curious— “I wish Mr Adams had had confidence enough to come directly hither in the Ship with you.” It is wonderful how the people here have been guild by the Runners of Admn. industriously giving it out as a fact that Mr Adams was certainly coming to London with very humiliating propositions from Congress. It servd to raise the Stocks 2 pr Ct! And the period of its being talkd of here was a little unlucky for America, for the people never gave themselves time to think that the appointment of that Gentn. was at a time when Ama. expected to make prisoners the whole British army in New York.
The Bearer will carry you a seperate large packet wch. my friend Mr Magellan requested me to forward; There is two letters in it from our friend in Mincing Lane, and one from Mr. L——d. Any ansrs. you may trust safely to the Bearer. He also carrys the Letter from our friend D. H——. The Bearer is an intelligent clever man & will give you the news of the Day. Much expectation is formd from the Fleet under Sr. J. Ross, It is gone either to the releif of Gibr. or to destroy the shipping in the Bay of Cadiz— The Wt Inda. fleet carryd out but two thousand men & abot. 4 sail of the Line will attend them.
All is up again about the Conquest of Ama. DEstaigns shameful behaviour has with two much reason raisd the Spirits of the People, and I see no redemption for South Carolina as an Army from N York of 3,000 men is certainly gone against it. All the officers from Georgia, declare openly the place would have surrenderd if terms had been offerd to the Garrison. There were but 2,400 Men in the place in the total, & it was impossible say they to throw up works from the lightness of the sand. It seems that no one but DEstaign could have lost it. I am very certain if he had only hoverd on the coasts with his fleet & blockd up the River the place would have surrenderd to Lincoln.
I suppose Mr. I——d saild from Holland in the last St. Eustatia Fleet. I am sorry to find He goes out extreemly hostile to you. The L——s I have not heard from for a long time; I am apprehensive from my formerly refusing (for I had it not in my power to do it) to go as second with them. They may suppose & represent me as luke-warm in the cause of my country— My uniform endeavours to steer clear of all disputes & to do good in the little way I had in my power, may increase that supposition in them of me; but I trust there are many who know my heart & have been witness’s to what I have risqued & done. J. T——e, is still here & speaks in the highest terms of respect for you & hopes to see you soon— We condole with each other on the present gloomy prospects & folly of this Country & tho our hopes are in peace we can see no likelyhood of it at present. I am &c &c.

 Notation: Digges Jan 1780 
II.
Dear Sir
London 10 Jany 1780
My Friend Mr Barber, the Bearer hereof, has obligingly taken charge of a letter & small parcel from myself, and also a letter from our Friend D. H—— for you. He takes a journey to Paris on some Commercial Business, in which He is connected with Mr Saml Hartley (a particular Friend & relation to D H——) and which must lead to the attendance on some Men in power at your Court— This business will be best explaind by Himself; and I am a supplicant to you Sir for what aid and assistance you can give Mr. Barber in the prosecution of His plan.
His political sentiments, as well as those of Mr Saml Hartley, will not displease you; I have experiencd on many occasions Their willingness to oblige Us, and I am sure any scheme They may be upon will not be unbeneficial to our Country; I therefore beg leave to recommend Mr Barber to your usual civility and attention, & to be esteemd Your very Obligd and Obedt: Servant
T. Digges
 Addressed: His Excellency / Benjamin Franklin Esq / at Passy / near / Paris
Notation: Jany 10 1780